JS44      (RCV.O8/I8)                                                                    CIVI COVER SHEET
Thc JS 44 civil covcr shect and thc information contained hcrcrn ncrthcr replace nor supplcmcnt thc filing and ser\,ice ofplcadings or other papers as rcquircd by law, excepl as
provided b_y local rules ofcouri. Th is form, approved by lhe J udic ia I Con lercnce o f thi Unired Stares in -September l9?4: is rcqulred for thd uie of rhe Clerk of'Coun for the
purposc of iniriating rhe civil dockct shcct. (iiE INSTRU. ONS ON NEXT ?AGE Of THIS FORM.)

I. (a) PLAINTIFFS                                                                                                                   DEFENDANTS
UNDERBELLY CREATIVE, a Utah limited liability company,                                                                           Boosted, lnc., a Delaware corporation,

    (b)       County ofResidence ofFirsr Lisred                Plainriff qq!!!ake                                                   County ofResidcncc ol First Listcd             Defendant Santa Clara
                                      (EXCEPT IN U.S. PLAINTIFF C,ISES)                                                                                    (IN U.S, PL.IINTIFF CASES ONLY)
                                                                                                                                    NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                               THE TRACT OF LAND INVOLVED,

    (c)       Alomeys rrr,,,,\'dnE. AJ,tt.r.,ntt retefione                                                                          A$orne$ (If Known)
                                                                      ^\tuhe,
Steve H. Bergman and Kristina H. Ruedas                                                                                          Unknown
1 1 1 E. Broadway, Suite 400, Satt Lake City, utah                                     84'1   1   1 #(801) 531-2000


II.     BASIS OF JURISDICTION                             rz,-,h x       ihoheBot onty)                           IIL     CITIZENSHIP OF PRINCIPAL PARTIES et                                                ."    -     "x
                                                                                                                                                                                                                      h oae Bo,tor ptai,tiu
                                                                                                                               (for Di|ersi^  Onli
                                                                                                                                               Cases                                                        and One Boxlot Defendart)
OI        U.S Gov.mDrnr                      f I       Fcdeml Qu.stion                                                                          PTF DEF                                                                            PTF DEF
              Plai.riff                                  (U.5. Gov.ndert Not a Parn)                                     Citizcn ofThis Srare   OI O I                            lncorpomr.d or PrincipalPl.c.                    6l  Ot
                                                                                                                                                                                    ofBusiness In Thir Slatc

d 2       U.S Gov.mnr.nr                     I a       rriv€rity                                                         Ciriz€n ofAnorher     srare      O2            O 2       lncorpomted    o,/   Principal        Plrcc O 5                 5
              D€fmdant                                   tlndkote CttEenshr ol Pott@: t4 Len              lllt                                                                      ofBusin€ss ln Anolher Slalc

                                                                                                                         Citizen or Subjcct   ofr         O3            O I       Foreisn Natior                                      o 6 06
IV. NATURE                   OF SUIT rr,, " -, ' .y             in one Bot   on^)                                                                                        Click here for:Nature ofSurr Code De
                             ]T                                              T( ',1\                                         FoR}'F,ITI]RE/PE\AI,TY                       BA\KRI:PTCY
f   I   l0lnsucncc                              PERSONAL TNJURY                         PERSONAL INJURY                  O   625 DruS R.lat.d Seizure             O   422 App€al26 USC 158                  I    375 Flls€ Clains Acl
f   120    M,nnc                            O   ll0Airylane                        O   365 Pcrsonal lnjury -                     of ttop.rty 2l USc 881           O   423 wnhdrawal                         f    376    QuiTrm (31 USC
I   l30MillcrAcl                            O   ll5Airplane Prodocr                        Producl Liability             at 6q) Other                                       2E USC I57                                  1729\al)
f   140 N€gol iabl. Instrumenl                    Liability                        O   367 H.alth Care/                                                                                                     J    400 Srarc R.apponiomnl
I   1 50 Recovcry of Overpayrnetrr          O 320 Assull, Lib€l &                          Pharmac€urical                                                     I       PROPERTY       RIGHTS             I   D    410 Anritrust
          &   Enforcenrent   ofJudg   cnt             SlaDder                              Pcrsonal Injury                                                        O   820 Coprights                         O    410 Banks and Banking
I l5l M.di.are Act                          O   310 Fedcral E nploycrs                     Producl Liability                                                      O   830 P.r.nt                            O    450 Comm.rce
a I s2 Rccovcry of Dcfauli€d                          Liabilily                    O   368 Asbcstos Pe6oml                                                        O   E35 Parent - Abbreviated              .,   460 DcpodalioD
          Studcni Loans                     O   340 Malinc                                    Injury Produ.t                                                              Ncw Drug Application              I    470 Raclciccr lnflueDced and
          (Ercludcs   vctcrN)               O   145 Marine Producl                            Liabilily                                                           O   840 TBdcmark                                   Conupl OrSalizaiions
f l5l Recovcry of Overpayment                         Liabilry                         PERSONAL PROPERTY                             L,^A()R                          SOCIAL STCL]RIiv------l               1    4,a0aonsumer Crcdit
          of VcrcBn's Bmefits               O   350 Molor Vehicle                  O 370othcr Fllud                      O 710 Feir L.bor Srand.rdr               0   861 HrA ( r395ff)                     f    4E5 T€l€phon€ Consum.r
f   160 Siockhold.rs Suits                  d   155 Moror vchiclc                  O l7l Truth in L.nding                                                         O   E62 Black LuDg (921)                           Prorccrion Act
,   I9o orh.r connacr                               Producl Liability             O    180   Oth.r Personal              O   ?20 Lrbor/Manag.nenl                 d   E6l DIwC/DIww (405(g))                f    490 Cable/Sar Tv
I   195 Contract Produci Liabiliry          O   160 Othcr Pcrsonal                           ProFrty Damage                                                       o   86{ SSID Title XVI                    f    850 SccuririeJcomodirieY
i   196 Franchise                                     lnjury                      O    385 Prop€rty Damage               O   740 Railway Labor Acr                O   865 RSI (405(8))                               Exchang€
                                            O   362 PcNonal I"jury -                       Product Liability             O   75 I Farnily and Medical                                                       O    890 Orhcr St tutory Actions
                                                      Mcdical Malpoctic€                                                                                                                                    D    891 Agricultural Acts
                             RTY                 (-tvlL RtGH'IS                    PRIS()N!tR Pt: t r ()\S               O   790 Olhcr Labor Liligation               tt)fiRAL      TAX SqrTS          lO        893 Environmental Matr€rs
-   210   Lend Cofldemf,riion               O   440 Othcr Civil Rights                                                   O   791 Employe Retircmc                 O   870 Taxes   (U.S. Plaintiff           O    895 Frcedom of Infomalio,
I   220   Fore.losur.                       O   lul VorinS                        O 461Alicn D.hinee                             Incomc S.curity Acr                      or Defendant)
J   230   R.nr L.asc & Ejechcnr             d   442 Employrnenl                   O    510 Molions ro vacare                                                      O   871 IRS-Third Palty                   f    896    Arbitratior
f   240   Tods ro L.nd                      O   443 Hou5iny                                                                                                               26 USC 7609                       f    899 AdministEtiYc      Pmcdurc
I   245   Ton Product Liabiliry                     Accommodations                O Jlo      G.ncml                                                                                                                     AcYReview or Appeal      of
I   290   Allolhcr Real Propeny             O 44t Am.r. w/Disabilities -          d    515 Dcath Pef,alry                         I}TTIIGRA'I'IOIi                                                                      AScncy Decision
                                                      Employmmt                        Oth.r:                            O   462 NaturaliTation Application                                                 I    950 Constitutionality      of
                                            O   446 Anrcr. w/DisabiUiies      -   d    540 Mandamus & Olher              D   465 O er Lnmigntion                                                                     Srate Statules
                                                                                  O    550   CivilRights
                                                                                  fl   555 Prison condition
                                                                                  O    560 CivrlDetainee -




        0RIGIN rri.* - x                in one yox      onb)
x         Orieinal 02
          Proiccdrng
                                      Rernoved fmm
                                      SElc Coun
                                                                    C, 3          Remanded
                                                                                  Appcllatc
                                                                                                  from
                                                                                                  Court
                                                                                                                 fl ,l   Reinslatedor
                                                                                                                         Rcopcncd
                                                                                                                                              O 5 Transferred from O 6                   Mulridistrict
                                                                                                                                                                                         Litigation -
                                                                                                                                                                                                                          fl I   Multrdistricr
                                                                                                                                                                                                                                 Litisarion -
                                                                                                                                                     Another District
                                                                                                                                                                                         Transfer                                Drrcit F'lc
                                                 CitetheU.S.CivilStatuteunderwhichyouarefilu:.qi,,anotc.jurisdicnonotshtut.suntdss.tir.6ity)
                                                 28 U.S.C. section '1332: '17 U.S:C. sectiori501, et a[.
vl.      ( AUSI- ot' ACt              t0\        Bricf JescriDtion of cruse
                                                  Breach ol Contract
VII. REQUESTED IN     O cnrcr rn rHts ts A cLAss AcrtoN                                                                      DfNIA\D      $                   , t0            CHTCK YES only ifdcD)andcd                      rn complainr'

     COMPLAINT:         UNDER RULE 23, F.R.CV.P.                                                                                                                              JURYDEMAND: O Yes                                       ONo
VIII. RELATED CASE(S)
      IF ANY                           JUDCE                                                                                                                          DOCKET NLMBER
DI\TE                                                                                  SI(;NATURE OF ATTORNEY OF R€CORD
03t27 t2020                                                                             /S        /   KRISTINA H. RUEDAS
FOR OFTICE USE ONLY

    RECEIPT #                         AMOUNT                                                 APPLYINC IFP                                        JUDGE                                   v1c.    JUI)Ctl
JS   44 Reverse (Rev.0E/lE)


                       INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                   Authority For Civil Cover Shcct

The JS 44  civil cover sheet and the information contained herein neither replaces nor supplements the filings and service ofpleading or other papers as
required by law, except as provided by local rules ofcourt. This form, approved by the Judicial Conference ofthe United States in September 1974, is
required for the use ofthe Clerk ofCourt for the purpose ofinitiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk        of
Court for each civil complaint filed. The attomey filing a case should complete the fomr as follows:

l.(a)      Plaintilfs-Defendants. Enter names (last, first, middle initial) ofplaintiffand defendant. If the plaintiffor defendant is a govemment agency, use
           only the full name or standard abbreviations. tfthe plaintiffor defendant is an official within a govemment agency, identify first the agency and
           then the official, giving both name and title.
     (b)   County ofResidence. For each civil case filed, except U.S. plaintiffcases, enter the name ofthe county where th€ first listed plaintiffresides at the
           time of filing. In U.S. plaintiffcases, enterthe name ofthe county in which the tjrst listed defendant resides at the time offiling. (NOTE: tn land
           condemnation cases, the county of residence ofthe "defendant" is the location ofthe tract of land involved.)
     (c)   Attorneys. Enter the firm name, address, telephone number, and attomey ofrecord. Ifthere are several attomeys, list them on an attachment, noting
           in this section "(see attachment)".

II.        Jurisdictiol.  The basis ofjurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
           in one ofthe boxes. Ifthere is more than one basis ofjurisdiction, precedence is given in the order shown below.
           United States plaintiff. ( I ) Jurisdiction based on 28 U.S.C. 1345 and I 348. Suits by agencies and officers of the United States are included here.
           United States defendant. (2) When the plaintiff is suing the Unitcd States, its officers or agencies, place an "X" in this box.
           Federal question. (3) This refers to suits under 28 U.S.C. 1331, where j urisdiction arises under lhe Constitution ofthe United States, an amendment
           to the Constitution, an act ofcongress or a treaty ofthe United States. ln cases where the U.S. is a party, the U.S. plaintiffor defendant codc takes
           p.ecedence, and box I or 2 should be marked.
           Diversity ofcitizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens ofdifferent states. When Box 4 is checked, the
           citizenship ofthe different panies must be checked, (See Section IU below; NOTE: federal question actions take precedence over diversity
           cases.)

III        Residence (citizenship) of Principal Parties. This section of lhe ,S 44 is to be completed if diversity of citizenship was indicated above. Mark this
           section for each principal party.

ry         Nature ofSuit. Place an "X" in the appropriate box. Ifthere are multiple nature ofsuit codes associated with the case, pick the nature ofsuit code
           that is most applicable. Click here for: Nature of Suit Code Descriptions.

           Origin.   Place an   "X" in one of   the seven boxes.
           Original Proceedings.    (l)   Caseswhich originate in the United States district courts.
           Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
           Remanded fiom Appellate Court. (3) Check this box for cases remanded to the dishict court for further action. Use the date ofremand as the filing
           date.
           Reinstated or Reopened. (4) Check this box for cases reinstaled or reopened in the district court. Use the reopening date as the filing date.
           Transferred from Another District. (5) For cases transfered under Title 28 U.S.C. Section 1404(a). Do not use this aor within district transfers or
           multidistrict litigation transfers.
           Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authoriry ofTitle 28 U.S.C.
           Section 1407.
           Multidistrict Litigation - Dtect File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
           NOTE THAT TIIERE IS NOT AN ORIGIN CODE ?. Origin Code 7 was used for historical records and is ro longer rclevant due to changes in
           stafue.

vt.        Cause  ofAction. Report the civil statute direclly related to the cause ofaction and give a briefdescription ofthecause. Do not citejurisdictional
           statutes unless diversity. Exampler U.S. Civil Statute:47 USC 553 Brief Dcscription I Unauthorized reception ofcable senrce

Vll.       Requested in Complaint. Class Action. Place an "X" in this box ifyou are filing a class action under Rule 23, F.R.CV.P.
           Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
           Jury Demand. Check the appropriate box to indicate whether ot not a jury is being denlanded.

VIIL       Related Cases, This section ofthe JS 44 is used to reference related pending cases,   ifany. lftherc   are related pending cases, insert the docket
           numbers afld the corresponding judge names for such cases.



Date and Attorney Signature. Date and sign the civil cover sheet.
